Citation Nr: 0800806	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for a deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  

With regard to the veteran's claim of service connection for 
degenerative disc disease of the lumbar spine, it has been 
held that the Board is under a legal duty in such cases to 
determine if there was new and material evidence submitted, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased 
the issue as whether new and material evidence has been 
received to reopen the claim of service connection for 
degenerative disc disease of the lumbar spine on the title 
page of this decision.

In October 2007, the veteran filed a Motion to Advance on 
Docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).  In November 2007, the Board granted the 
veteran's Motion to Advance on Docket.  


FINDINGS OF FACT

1.  The RO denied service connection for degenerative disc 
disease of the lumbar spine in July 1982.  The veteran was 
notified of this decision in August 1982 and did not appeal.  
Thus, the decision became final.

2.  Evidence received since the denial of service connection 
for a low back disorder in July 1982 does not raise a 
reasonable possibility of substantiating the claim.

3.  A deviated nasal septum was not due to any traumatic 
events which occurred in service, including any nasal 
surgery.


CONCLUSIONS OF LAW

1.  The July 1982 rating decision denying service connection 
for degenerative disc disease of the lumbar spine is final.  
38 U.S.C.A. § 7105 (c) (West 2002).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a low back disorder 
has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  A deviated nasal septum was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In a February 2003 letter, the RO informed the veteran that 
he had been previously denied service connection for a low 
back condition in July 1982 on the basis that it was not 
incurred or aggravated by the veteran's active military 
service.  The RO indicated that the appeal for that decision 
had expired and that the decision was now final.  The RO 
stated that in order for the veteran to reopen this claim, 
new and material evidence was needed to show that the 
condition was incurred in or aggravated by his active 
military service.  New evidence was evidence that had not 
previously been considered.  Evidence that was merely 
cumulative and tended to reinforce a previously established 
point was not considered new.  Material evidence was evidence 
that was relevant to the issue of service connection.  The RO 
informed the veteran that his claim had been previously 
denied because the evidence did not show that the condition 
was incurred or aggravated by military service.  

As the veteran is shown to have been notified of what is 
necessary to reopen the claim of service connection, 
remanding the case for the RO to re-notify him of the 
requirements would serve no useful purpose, but would merely 
cause unnecessary delay in the administrative process.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in a 
July 2007 letter.  While this notice is procedurally 
deficient, as the Board is not reopening the claim of service 
connection for degenerative disc disease, any question as to 
the appropriate disability rating or effective date to be 
assigned would be rendered moot.  

As to the issue of service connection for a deviated nasal 
septum, the February 2003 VCAA letter informed the veteran of 
the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  The letter did not explicitly tell him to submit 
all relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  The letter did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal in a July 2007 
letter.  While this notice is procedurally deficient, as the 
Board is denying service connection for a deviated nasal 
septum any question as to the appropriate disability rating 
or effective date to be assigned would be rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the 1967 medical record showing that the 
veteran had a deviated nasal septum was more than 20 years 
after service with no relation of the problem back to 
service.  Moreover, the veteran did not claim it was related 
to service until November 1980, more than 35 years following 
his period of service, and he did not indicate that it was as 
a result of being kicked in the face when escorting a 
Japanese prisoner until October 2003, more than 57 years 
following his release from service.  An examination is not 
warranted under 38 U.S.C. § 5103A(d) because there is no 
competent evidence that the deviated septum is related to 
service and there is other sufficient medical evidence of 
record to make a decision.  Moreover, under 38 U.S.C. 
§ 5103A(a)(2), because of the length of time involved and the 
lack of evidence of an in-service injury, there is no 
reasonable possibility that an additional VA examination 
would aid in substantiating the claim.  As such, a VA medical 
examination is not necessary.  Therefore, no further action 
is necessary to assist the claimant with the claim.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).


New and Material-Low Back

For purposes of this appeal new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a low back disorder 
(degenerative disc disease of the lumbar spine) in July 1982.  
The veteran was notified of this in August 1982 and did not 
appeal.  Thus, the decision became final.  38 U.S.C.A. 
§ 7105(c).

In denying service connection, the RO noted that service 
medical records were negative for any back condition.  The RO 
observed that VA examination revealed that the veteran walked 
in 10 degrees flexion.  The veteran flexed 25 degrees with 
spasm and had extension to 0.  Straight leg raising was to 90 
degrees, bilaterally.  Hip flexion was to 90 degrees.  
Rotation was limited and painful.  The veteran could not sit 
from supine and had one half inch atrophy of the left calf.  
X-rays showed mild osteophytes throughout the lumbar spine 
with minimal narrowing of L3-4-5 disc levels.  The RO also 
noted that both hips showed evidence of degenerative 
arthritis.  The RO denied service connection for a back 
condition as not incurred in or aggravated by military 
service.  

Evidence available at the time of the previous denial 
included the veteran's service medical records; private 
treatment records; the results of a November 1980 VA 
examination; a February 1982 Social Security Administration 
award decision; statements from the veteran as to how he 
sustained his back injury in service; and the results of VA 
examinations performed in March, April, and May 1982.  At the 
time of his April 1982 VA orthopedic examination, the veteran 
provided in-depth detail as to how he sustained an injury to 
his back in service.  In the Social Security Administration 
decision it was noted that the veteran had a long history of 
low back problems dating back to his service in World War II.  
It was further indicated that an April 1981 private report 
had been submitted from the veteran's physician, Dr. A. 
Meltzer, indicating that the veteran had chronic back pain 
which was a source of constant pain with severe recurrent 
exacerbations.  

Evidence received subsequent to the July 1982 rating 
determination includes a September 1981 VA treatment record 
noting that the veteran had had low back pain for the past 40 
years since having been given a strait jacket; a November 
1981 VA treatment record indicating that the veteran reported 
having had back pain since World War II in the central lumbar 
area, with a diagnosis of questionable DJD, questionable 
ankylosing spondylitis; the June 2002 request to reopen the 
claim of service connection for a back condition; a photocopy 
of a page of the prior Social Security Administration 
decision which was of record at the time of the July 1982 
determination; the veteran's October 2003 notice of 
disagreement, wherein he reported that he hurt his back while 
taking equipment off an LST at the Palen Islands; the 
veteran's September 2004 substantive appeal, where he again 
reported injuring his back when falling on an LST; an 
additional photocopy of the SSA decision; and a November 2006 
letter from the veteran's private physician, I. Oneyssi, 
M.D., indicating that the veteran had had problems with his 
back since World War II.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder.  The Social Security decision was of record at the 
time of the previous denial.  Therefore, all records received 
in relation to that decision are duplicates.  The veteran's 
reports of how he sustained his low back injury are 
cumulative of information that was available at the time of 
the previous denial.  The October and November 2001 VA 
treatment records noting that the veteran had reported having 
back pain since World War II, while demonstrating treatment 
for a current low back disorder, are again noting a fact that 
was of record at the time of the previous denial in that the 
veteran had previously reported having had back pain since 
World War II and in that this had been reported in the SSA 
decision.  Finally, as to the November 2006 report from Dr. 
Oneyssi, the Board notes that an assessment based on an 
unsubstantiated history is of no probative value.  See Boggs 
v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).  The 
service medical records do not reveal any complaints or 
findings of a low back disorder during service or within one 
year of service.  Moreover, the veteran had reported hurting 
his back in service at the time of his April 1982 VA 
examination.  

The newly received evidence does not provide a competent 
medical nexus relating any current low back disorder to the 
veteran's period of service.  Absent competent evidence of a 
nexus, the evidence of current disability could not 
substantiate the claim.  Accordingly, it does not raise a 
reasonable possibility of substantiating the claim and is not 
new and material and the petition to reopen must be denied.


Deviated Nasal Septum

Service connection may only be granted for deviated nasal 
septum of traumatic onset.  See 38 C.F.R. § 4.97, Code 6502 
(2007).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of nose or head 
trauma or a nasal disorder in service.  At the time of the 
veteran's August 1945 service separation examination, normal 
findings were reported for the nose and sinuses and head and 
face.  In the summary of defects portion of the report 
"none" was listed.  

The first report of a deviated nasal septum subsequent to 
service was not until September 1967.  At that time, the 
veteran was noted to have a right deviated nasal septum.  A 
right deviated nasal septum was also reported at the time of 
a November 1979 private outpatient visit.  In a May 1980 
private treatment record, the veteran was noted to have a 
massive deviated nasal septum to the right which he felt 
should be taken care of because he had no opening whatsoever 
on the right side.  

At the time of a November 1980 VA examination, the veteran 
reported having difficulty breathing out of the right side of 
his nostril.  He stated that the right nostril felt blocked 
and that he had nasal drip.  Physical examination performed 
at that time revealed that the veteran had a deviated nasal 
septum to the right side which was causing obstruction.  The 
veteran stated that he injured his nose while climbing some 
ropes on the ship to which he was assigned.  He did not 
report to sick bay for treatment.  A diagnosis of deviation 
of nasal septum to the right was rendered. 

In June 2002, the veteran indicated that he sustained a nose 
injury in 1943 while in Guam.  He stated that he had had 
breathing problems ever since that time.  

At the time of a time of a September 2002 VA outpatient 
visit, the veteran reported that he was unable to breathe 
from his right nostril secondary to a service-related injury.  
The veteran described going up the net on a barge when an 
individual ahead of him lost his footing causing the veteran 
to sustain a trauma to his nose.  

In his October 2003 notice of disagreement, the veteran 
reported that he suffered a broken nose when going up a cargo 
net with some prisoners.  He indicated that he was kicked in 
the face by one of the prisoners.  In his September 2004 
substantive appeal, the veteran indicated that in 1944, when 
escorting Japanese prisoners up a net to board the ship, one 
of the prisoners slipped and smashed the veteran's nose.  He 
stated that there were no facilities, so no treatment was 
available.  

Upon review of all the relevant evidence in conjunction with 
applicable laws and regulations, the Board finds that service 
connection is not warranted for a deviated nasal septum.  The 
veteran's service medical records did not reveal any 
complaints or findings of a deviated nasal septum or nasal 
problems.  At the time of the veteran's August 1945 service 
separation examination, normal findings were reported for the 
for the nose and sinuses and head and face.  Moreover, in the 
summary of defects portion of the report "none" was listed.  
There were also no reports or findings of a deviated nasal 
septum/nasal injury in the years immediately following 
service.  Furthermore, the first reported finding of a 
deviated nasal septum did not occur until September 1967, 
more than 20 years following the veteran's separation from 
service, with no mention of any inservice injury being 
reported at that time.  There was also no reference to any 
in-service nose injury when the deviated nasal septum on the 
right was noted in November 1979 and May 1980 private 
treatment reports.

The veteran did not report sustaining an injury to his nose 
while in service until the November 1980 VA examination, more 
than 35 years following his separation from service, when he 
noted having injured his nose while climbing ropes on a ship 
to which he was attached.  Moreover, the veteran did not 
indicate that he had sustained a nose injury as a result of 
escorting Japanese prisoners up a cargo net until October 
2003, more than 57 years after his separation from service.  
In addition, the veteran's November 1980 and October 2003 
statements are in contrast with the more contemporaneous 
medical evidence of record, which revealed no findings of 
inservice nasal problems and normal findings for the nose and 
sinuses and head and face at the time of the veteran's August 
1945 service separation examination as well as the absence of 
a finding of a deviated nasal septum for more than 20 years 
following the veteran's separation from service.  

The Board reiterates its earlier explanation that an 
examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that the deviated 
septum is related to service and there is otherwise 
sufficient medical evidence of record to make a decision.  
Specifically, in view of 38 U.S.C. § 5103A(a)(2), because of 
the length of time involved and the lack of evidence of an 
in-service injury, there is no reasonable possibility that an 
additional VA examination would aid in substantiating the 
claim.  As such, a VA medical examination is not necessary.  
Therefore, no further action is necessary to assist the 
claimant with the claim.

The Board acknowledges the veteran's contentions that his 
deviated nasal septum is  related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As such, for all the reasons set forth above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied. 

Service connection for a deviated nasal septum is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


